EXHIBIT 10.4

 

AGREEMENT AND RELEASE

 

This Agreement and Release (the “Agreement”) is made and entered into as of
November 2, 2004.

 

1. Employment. My last day of active employment with Sycamore Networks, Inc.
(“Sycamore” or the “Company”) was October 4, 2004, and my last date of
employment will be October 4, 2005.

 

2. Stock and Stock Options. I acknowledge and agree that any stock and/or stock
options granted to me during my employment with Sycamore will be governed by the
applicable plan document and applicable grant agreement (and any amendments
thereto) related to Sycamore stock, stock exchange programs, and/or stock
options (“Stock Plans”) and by the provisions of Section 3 below. I further
hereby acknowledge and agree that Sycamore’s time to exercise any right to
repurchase unvested shares pursuant to any Stock Plans will begin as of October
4, 2005.

 

3. Consideration. I understand that in consideration for my execution of this
Agreement and my fulfillment of the promises made in this Agreement, Sycamore
agrees to provide me with separation pay equal to my base salary, as defined
below, payable in accordance with Sycamore’s normal payroll practices beginning
on the last day of active employment and ending on the last day of employment.
Base salary shall mean the regular rate of salary payable to such employee in
effect immediately prior to the last day of active employment. It is hereby
agreed that all stock options and restricted stock granted to me during my
employment with the Company will continue to vest through October 4, 2005, my
last date of employment with the Company. During the continued vesting period,
if there is a recapitalization or other event that requires adjustment to stock
options for current employees then all vested and unvested stock options and
restricted stock grants will be adjusted accordingly.

 

Pursuant to the terms of the Company’s 1999 Stock Incentive Plan, I will have a
period of three months following my last date of employment with the Company to
exercise my vested stock options.

 

Through the last day of employment, Sycamore will pay the premiums for the
continuation of group health insurance coverage. I understand and acknowledge
that after the last date of employment, I may continue such coverage under COBRA
at my own expense.

 

4. Change in Control Agreement. I understand and agree that in consideration of
the agreements of Sycamore contained herein the Change in Control Agreement
between Sycamore and me dated as of November 17, 1999, is terminated as of the
date hereof and that such agreement is hereinafter of no further force and
effect.

 

5. Conditions Applying to Payment of Benefits. I understand and agree that the
additional pay that I will receive pursuant to Section 3 above is subject to my
compliance with the terms and conditions set forth in this Agreement and the
separation documents I have received.

 

6. General Release of Claims. I hereby voluntarily release Sycamore and any and
all of its subsidiaries, branches, divisions, affiliates, insurers, successors,
assigns or related entities, as well as its or their present and former
officers, directors, trustees, employees and agents, individually and in their
official capacities, (collectively, the “Released Parties”), of and from any and
all claims, known and unknown, that I, my heirs, executors, administrators,
successors, and assigns, have had or may have as of the date of execution of
this Agreement, including, but not limited to, any alleged violation of:

 

  • The National Labor Relations Act, 29 U.S.C. § 151 et seq., as amended;



--------------------------------------------------------------------------------

  • Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as
amended;

 

  • The Civil Rights Act of 1991, Pub. L. No. 102-166, as amended;

 

  • Sections 1981 through 1988 of Title 42 of the United States Code, 42 U.S.C.
§§1981-1988, as amended;

 

  • The Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et
seq., as amended;

 

  • The Equal Pay Act of 1963, 29 U.S.C. § 206(d), as amended;

 

  • The Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., as
amended;

 

  • The Immigration Reform Control Act, 8 U.S.C. § 1324a, et seq., as amended;

 

  • The Immigration and Nationality Act, 8 U.S.C. § 1101 et seq., as amended;

 

  • The Americans with Disabilities Act of 1990, 42 U.S.C § 12101 et seq., as
amended;

 

  • The Consolidated Omnibus Budget Reconciliation Act of 1985, I.R.C. § 4980B,
as amended;

 

  • The Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq., as amended;

 

  • The Fair Labor Standards Act, 29 U.S.C. § 201, et seq., as amended;

 

  • The Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., as amended;

 

  • The Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., as amended;

 

  • The Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq., as
amended;

 

  • The Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101, et
seq., as amended;

 

  • The Massachusetts Plant Closing Laws, M.G.L. c. 151A, § 71A, as amended;

 

  • The Massachusetts Fair Employment Practices Act, M.G.L c. 151B, as amended;

 

  • The Massachusetts State Wage and Hour Laws, M.G.L., c. 149-151, et seq.;

 

  • The Massachusetts Occupational Safety and Health Laws;

 

  • The Massachusetts Equal Rights Act, M.G.L. c. 93, § 102, as amended;

 

  • The Massachusetts Equal Pay Act, M.G.L. c. 149, § 105A-C, as amended;

 

  • The Massachusetts Maternity Leave Act, M.G.L. c. 149, § 105D, as amended;

 

  • The Massachusetts Payment of Wages Law, M.G.L. c. 149, § 148 et seq., as
amended;

 

  • The Massachusetts Equal Rights for the Elderly and Disabled Law, M.G.L. c.
93, § 103, as amended;

 

  • The Massachusetts AIDS Testing Law, M.G.L. c. 111, § 70F, as amended;

 

  • The Massachusetts Civil Rights Act, M.G.L. c. 12, 11H & I, as amended;

 

  • The Massachusetts Privacy Law, M.G.L. c. 214, § 1B, as amended;

 

  • The Massachusetts Sexual Harassment Statute, M.G.L. c. 214, § 1C, as
amended;

 

  • The Massachusetts Consumer Protection Act, M.G.L. c. 93A, as amended;

 

  • The Massachusetts Small Necessities Leave Act, M.G.L. c. 149, § 52D, as
amended;

 

  • any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;

 

  • any public policy, contract, tort, or common law, or any claim based on
theories of respondent superior and/or strict liability; or

 

  • any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

 

Notwithstanding the above, the foregoing release shall not extend to any rights
I have under this Agreement or any rights to indemnification pursuant to the
Company’s certificate of incorporation, by-laws or the terms of the
Indemnification Agreement between Sycamore and me dated as of November 17, 1999
or any rights I may have to vested benefits as of the date hereof (the “Retained
Rights”).



--------------------------------------------------------------------------------

7. No Claims or Recovery and Affirmations. I confirm that I have not filed any
claim, charge, complaint or action against Sycamore in any forum or form. In the
event that any claim, charge, or complaint is ever filed on my behalf, I hereby
waive my right to accept any monetary relief or recovery therefrom, unless such
waiver is prohibited by law, except with respect to the Retained Rights. I
understand that nothing herein is intended to or shall preclude me from filing a
complaint and/or charge with any appropriate governmental or law enforcement
agency and/or cooperating with said agency in its investigation. I further
affirm that I have been paid and/or have received all compensation, wages,
bonuses, commissions, and/or benefits to which I may be entitled and that no
other compensation, wages, bonuses, commissions and/or benefits are due to me,
except as provided in this Agreement. I furthermore affirm that I have no known
workplace injuries and have been provided and/or have not been denied any leave
requested under the Family and Medical Leave Act or related state or city laws.

 

8. No Admission of Wrongdoing. I agree that neither this Agreement nor the
furnishing of the consideration for the general release set forth in this
Agreement shall be deemed or construed at any time for any purpose as an
admission by the Released Parties of any liability or unlawful conduct of any
kind.

 

9. Confidentiality/Non-Disparagement. I expressly acknowledge and agree to the
following:

 

(i) that on or before December 15, 2004, I shall have returned to Sycamore all
Sycamore documents (and any copies thereof) and property, that I shall be bound
by the Sycamore Networks, Inc. Employee Agreement Regarding Confidentiality and
Inventions (the “Confidentiality and Inventions Agreement”) as well as any Stock
Plans and that I will abide by any and all common law and/or statutory
obligations relating to protection and non-disclosure of Sycamore’s trade
secrets and/or confidential and proprietary documents and information;

 

(ii) that, in addition to and notwithstanding the terms of the Confidentiality
and Inventions Agreement, I agree to keep strictly confidential, not to make
public and not to disclose to anyone in any manner the existence or terms of
this Agreement except to my immediate family, state and federal tax authorities,
my attorneys, tax preparers or accountants, or except as may be necessary to
enforce the Agreement or upon court order;

 

(iii) that a breach of this Section 9 shall constitute a material breach of this
Agreement and shall entitle Sycamore to all available legal or equitable relief
available. I also acknowledge that the provisions of this Section 9 are
reasonable and necessary to protect Sycamore’s business interests, and further
acknowledge and agree that a breach or threatened breach of the covenants set
forth in this Section 9 would constitute a material breach of the Agreement,
that Sycamore would suffer substantial irreparable harm and that Sycamore may
not have an adequate remedy at law for such breach or threatened breach.
Therefore, in recognition of these acknowledgments, I agree that in the event of
a breach or threatened breach of any of these covenants, in addition to such
other remedies as Sycamore may have at law, Sycamore, without posting any bond,
shall be entitled to obtain, and I agree not to oppose, a request for equitable
relief in the form of specific performance or temporary, preliminary or
permanent injunctive relief, or any other equitable remedy which then may be
available. The seeking of such injunction or order shall not affect Sycamore’s
right to seek and obtain damages or other equitable relief on account of any
such actual or threatened breach; and

 

(iv) that I will not make or publish any statement which is, or may reasonably
be considered to be, disparaging of Sycamore or any of its subsidiaries or
affiliates, or directors, officers employees or the operations or products of
Sycamore or any of its subsidiaries or affiliates, it being understood that it
shall not be a violation of this Section 9(iv) for me to make any legally
required filing or to give any required statements in connection with a legal or
regulatory proceeding.



--------------------------------------------------------------------------------

10. Cooperation. I agree that I will assist and cooperate fully with Sycamore in
resolution of any matters relating to my duties for Sycamore. I further agree
and acknowledge that I will assist and cooperate with Sycamore in connection
with any matters in which I was involved during the course of my employment
including, without limitation, in the defense or prosecution of any claims or
actions now in existence or which may be brought or threatened in the future
against or on behalf of Sycamore (including any claims or actions against its
officers, directors and employees) and in connection with any investigation or
proceeding by or before any regulatory agency or commission. My cooperation in
connection with such matters, actions, claims, investigations and proceedings
shall include, without limitation, being available to meet with Sycamore
regarding such matters in which I have been involved, and any contract matters
or audits; preparing for any proceeding (including, without limitation,
depositions, consultations, discovery or trials); providing affidavits;
assisting with any audit, inspection, proceeding or other inquiry; and/or acting
as a witness in connection with any litigation or other legal proceeding
affecting Sycamore. Any out-of-pocket expenses which I reasonably incur in
connection with assisting or cooperating with Sycamore in accordance with the
provisions of this section will be reimbursed by Sycamore.

 

11. Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts
without regard to its conflict of laws provisions. Should any provision of the
Agreement be declared illegal or unenforceable by a court of competent
jurisdiction and if it cannot be modified to be enforceable, excluding general
release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement in effect.

 

12. Entire Agreement. I acknowledge and agree that, with the exception of the
Confidentiality and Inventions Agreement and any Stock Plans, this Agreement
sets forth the entire agreement between me and the Released Parties and shall
supersede any and all prior agreements or understandings, whether written or
oral, between the parties, concerning the subject matter herein and except as
otherwise specified in this Agreement. I acknowledge that I have not relied on
any representations, promises, or agreements of any kind made to me in
connection with my decision to sign this Agreement, except for those set forth
in this Agreement.

 

13. Amendment. This Agreement may not be amended except by a written agreement
signed by authorized representatives of both parties.

 

14. Right to Revoke. I understand that I have the right to revoke this Agreement
at any time during the seven (7) day period following the date on which I first
sign the Agreement.

 

If I want to revoke, I must make a revocation in writing which states: “I hereby
revoke my acceptance of the Agreement and General Release”. This written
revocation must be delivered by hand or sent by certified mail with a postmark
dated before the end of the seven-day revocation period to Daniel E. Smith,
President and Chief Executive Officer, Sycamore Networks, Inc., 220 Mill Road,
Chelmsford, MA 01824, otherwise the revocation will not be effective.

 

15. Effective Date. This Agreement shall not become effective or enforceable
until the expiration of the 7-day revocation period described in Section 14
above.



--------------------------------------------------------------------------------

I UNDERSTAND THAT MY RIGHT TO RECEIVE BENEFITS SET FORTH IN THIS AGREEMENT IS
SUBJECT TO MY COMPLIANCE WITH THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT AND THAT I WOULD NOT RECEIVE SUCH BENEFITS BUT FOR MY EXECUTION OF
THIS AGREEMENT.

 

I ALSO UNDERSTAND THAT BY SIGNING THIS AGREEMENT, I WILL BE WAIVING MY RIGHTS
UNDER FEDERAL, STATE AND LOCAL LAW TO BRING ANY CLAIMS THAT I HAVE HAD OR MAY
CURRENTLY HAVE AGAINST THE RELEASED PARTIES. BY RECEIVING AND READING THIS
AGREEMENT I AM ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT.

 

IN WITNESS WHEREOF, I have executed this Agreement as of the date set forth
below.

 

Signed:

 

/s/ Frances M. Jewels

Name:

 

Frances M. Jewels

Date:

 

November 2, 2004

ACKNOWLEDGED AND ACCEPTED BY SYCAMORE NETWORKS, INC.

By:

 

/s/ Daniel E. Smith

Name:

 

Daniel E. Smith

Title:

 

President and Chief Executive Officer

Date:

 

November 2, 2004